Mr. Justice Barnes delivered the opinion of the court. The only error assigned necessary to consider is that relating to remarks of counsel for plaintiff during his address to the jury. Because their prejudicial effect is made more apparent when viewed in their entirety they have been quoted in the foregoing statement at some length. Besides the impropriety of some of them, two things were manifest in the course of the trial,—that there was unrestrained departure from the lines of proper argument and comment, and laxity in enforcing recognized rules of procedure. But for the latter the former would rarely occur and occasions for review would be lessened. But if the presiding judge neglects his duty to guide the trial and exercise the power to prevent abuse of argument and improper comment before the jury, it cannot be expected that the judgment will pass review. And if counsel will not take warning from the numerous decisions on this subject to refrain from transgressing the well-known limitations a fair' trial and dispassionate consideration of the evidence prescribe, they must attribute the loss of benefits to their excess of zeal or indiscretion and not to a disposition of reviewing courts lightly to disturb the verdict of a jury. It is as essential to the attainment of justice as to the dignity of the court that abuses of this sort should not be tolerated. " To be specific. On several occasions when defendant’s counsel sought a ruling on his objections he was ' compelled, apparently without assistance of the court, to dissuade plaintiff’s counsel from pressing the argument objected to before a ruling could be obtained. The exercise of the undoubted right to demand a ruling on objections was not only repeatedly interfered with by continuing the line of argument without giving opportunity for a prompt ruling, but freely characterized, without rebuke or admonition of the court, as purposely intended “to break up” counsel’s argument. To emphasize it, he declared that he “expected it,” and knew opposing counsel would try “to break him up,” and instead of appealing to the court if he needed protection, invited the jury’s consideration of Ms disadvantage in being “interrupted and bully-ragged every minute. ’ ’' Remarks of this kind were improper even when the rulings were in his favor. But when against him they took the form of appealing from judge to jury of the impropriety not only of counsel’s “interruptions” but of the rulings of the court. When the court sustained objection to the remark as to his client’s matrimonial prospects, he said to the jury, “what is the use of our beating around the bush?” When objection was sustained to “staking his opinion and reputation” as to what the damages should be, he said: “Gentlemen, I see that I can not make much of a talk here to-day, but I don’t care what it is, you can judge between us both. * * * I have told you what I believe this amount ought to be and I ask you to give it.” Again, when improper remarks were objected to they were withdrawn frequently with the remark that it was done “to save time” and without a ruling of the court, thus leaving the jury to consider both their propriety and the necessity of counsel’s suggested sacrifice. We cannot believe that such procedure was without prejudice to defendant, and its extent cannot be measured. It was calculated to warp the jury’s judgment as to the evidence as well as the amount of the verdict. A remittitur would not cure the error even if we were disposed to regard the amount of the verdict as excessive. It was at least large. . It was the duty of the court to pass on objections when made that the jury might be guided by its rulings, and it was the duty of counsel to stop his argument until the ruling was made. It was the court’s duty not only to require him to cease, but not to permit his reflections on the exercise of the legal right to interpose objections. It was for the court to pass upon the grounds and not for the jury on the motives of objections. Being unacquainted with technical procedure or the necessities therefor, the jury should not have been left by absence of the proper conduct and guidance of the trial to infer that the objections were resorted to as a mere device to interrupt counsel’s argument and consume his time. We would not reverse for occasional infractions of this kind, but when they are so numerous as to show a clear disregard of the settled course of procedure designed to insure a fair hearing and protect parties to a trial from injustice, we are constrained to reverse the judgment even though it might otherwise stand. The responsibility of the result is not with us, but that of upholding the guaranties surrounding a fair trial is. But if the unwarranted obtrusion of counsel’s individual opinion as to the amount of damages, the argument that the basis of the verdict should be an amount sufficient to produce an income that would support the minor the rest of her life, the reference to her “humble circumstances,” the allusion to her going down “into the valley of the shadow of death” while under the anesthetic, and the discussion of mental pain and spoiled matrimonial prospects, would not separately call for a reversal of the judgment, when taken together in connection with the course of procedure above alluded to, they undoubtedly would. Reversed and remcmded.